 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 1 of 19 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TRACI STEVENSON,
Trustee for the Bankruptcy Estate
of Karolyn Hughs,                                                    Case No.:

        Plaintiff,
v.

CACH, LLC,
a foreign limited liability company,

      Defendant.
______________________________________/

                                    VERIFIED COMPLAINT

        COMES NOW, Plaintiff, TRACI STEVENSON (hereinafter, “Plaintiff”) Trustee for the

Bankruptcy Estate of Karolyn Hughs (hereinafter, “Debtor”), by and through the undersigned

counsel, and hereby sues Defendant, CACH, LLC (hereinafter, “Defendant”). In support thereof,

Plaintiff states:

                     INTRODUCTION AND PRELIMINARY STATEMENT

        This is an action for damages brought by an individual consumer for Defendant’s violations

of the Florida Consumer Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the

“FCCPA”), the Fair Debt Collection Practices Act, 15 United States Code, Section 1692 et seq.

(hereinafter, the “FDCPA”), and the Telephone Consumer Protection Act, 47 United States Code,

Section 227 (hereinafter, the “TCPA”).

                                 JURISDICTION AND VENUE

        1.      Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3), 15

United States Code, Section 1692k(d), 28 United States Code, Section 1337, and supplemental

jurisdiction exists for the FCCPA claims pursuant to 28 United States Code, Section 1367.
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 2 of 19 PageID 2



       2.      Venue in this District is proper because Defendant transacts business in this

District, and the conduct complained of occurred in this District.

       3.      At all material times herein, the conduct of Defendant, complained of below, occurs

in Sarasota County, Florida.

       4.      At all material times herein, the Debtor is an individual residing in Sarasota County,

Florida.

       5.      At all material times herein, Defendant is a foreign limited liability company

existing under the laws of the state of Colorado with its principal place of business located at 6801

S. Cimarron Road, Suite 424-H, Las Vegas, NV 89113.

                    FDCPA AND FCCPA STATUTORY STRUCTURE

       6.      The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer

debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and

(e); Fla. Stat. §§ 559.55 and 559.77(5).

       7.      The FDCPA imposes civil liability on any debt collector—and the FCCPA imposes

liability on any creditor/person as well as any debt collector—who “uses any instrumentality of

interstate commerce or the mails in any business the principal purposes of which is the collection

of any debts,” or who “regularly collects or attempts to collect, directly or indirectly, debts owed

or due or asserted to be owed or due to another” and both statutes prohibit engaging in particular

violative conduct in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat.

§ 559.55(5).

       8.      Specifically, the FDCPA and FCCPA prohibit unlawful debt collection

“communication” with consumer debtors, which is defined as “the conveying of information

regarding a debt directly or indirectly to any person through any medium.” 15 U.S.C. § 1692(a)(2);

                                                 2
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 3 of 19 PageID 3



Fla. Stat. § 559.55(2) (emphasis added).

        9.      For example, the FDCPA and FCCPA each prohibit a debt collector from engaging

in any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a consumer debt, and prohibits a person from knowingly asserting

a legal right that does not exist. See 15 U.S.C. §§ 1692(d) and Fla. Stat. §§ 559.72(7) and (9).

        10.     Also, the FDCPA prohibits a debt collector from using false, deceptive, or

misleading representations or means in connection with the collection of any consumer debt,

prohibits a debt collector from using unfair or unconscionable means to collect a consumer debt,

and prohibits a debt collector from collecting any unauthorized amount from a consumer debtor.

See 15 U.S.C. §§ 1692e-e(10) and 1692f-f(1).

                              TCPA STATUTORY STRUCTURE

        11.     Congress enacted the TCPA in an effort to restrict pervasive use of automated or

prerecorded telephone calls that invade consumers’ personal privacy. Pub L. 102-243, § 2, Dec.

20, 1991, 105 Sta. 2394 (1), (5), and (10).

        12.     Congress intended to prevent automated or pre-recorded telephone calls as “the

only effective means of protecting telephone consumers from this nuisance and privacy invasion.”

Id. at §§ (5) and (12).

        13.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automatic telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        14.     Additionally, under the TCPA, the court may increase the damage award up to three

(3) times, or up to $1,500.00, for each willful or knowing violation of the TCPA. Id at §

                                                 3
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 4 of 19 PageID 4



227(b)(3)(C).

                                  GENERAL ALLEGATIONS

       15.      At all material times herein, Defendant is a “debt collector” as defined by the

FCCPA, Section 559.55(8) and by the FDCPA, Section 1692a(6).

       16.      At all material times herein, Debtor is a “debtor” or “consumer” as defined by the

FCCPA, Section 559.55(8) and the FDCPA, Section 1692a(3).

       17.      At all material times herein, Defendant attempts to collect a debt, specifically a

balance due resulting from a judgment entered against Debtor for a delinquent consumer debt

originally owed to WAMU/Providian Bank, identified by case number 2009-CC-005341

(hereinafter, the “Debt”).

       18.      At all material times herein, the Debt is a consumer debt, resulting from a

transaction for goods or services and incurred primarily for personal, household, or family use.

       19.      At all material times herein, Defendant is a “person” subject to Florida Statutes,

Section 559.72. See Fla. Stat. §§ 559.55(5), (7); Schauer v. General Motors Acceptance Corp.,

819 So. 2d 809 (Fla. 4th DCA 2002).

       20.      At all material times herein, Defendant’s conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       21.      At all material times herein, Defendant acts itself or through its agents, employees,

officers, members, directors, successors, assigns, principals, trustees, sureties, subrogees,

representatives, third-party vendors, and insurers.

       22.      All necessary conditions precedent to the filing of this action occurred or Defendant

waived or excused the same.

                                  FACTUAL ALLEGATIONS

                                                  4
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 5 of 19 PageID 5



       23.     Defendant made telephone calls, as more specifically alleged below, to Debtor’s

cellular telephone number 941-XXX-6158 (hereinafter, “Cellular Telephone”) using an automatic

telephone dialing system (hereinafter, “ATDS”), a predictive telephone dialing system

(hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter, “APV”).

       24.     Debtor is the possessor, controller, and regular user of a Cellular Telephone with

assigned telephone number 941-XXX-6158.

       25.     At no time herein did Defendant possess Debtor’s prior express consent to call

Debtor’s Cellular Telephones using an ATDS, a PTDS, or an APV.

       26.     Further, if Defendant contends it did possess such consent at one point in time,

Debtor nonetheless repeatedly revoked any alleged prior existing consent the moment Debtor

demanded that Defendant cease calling Debtor’s Cellular Telephone.

       27.     Additionally, if Defendant contends the below-referenced phone calls were made

for “informational purposes only,” Defendant nevertheless lacked the required prior express

written consent necessary to place such informational calls to Debtor’s Cellular Telephone using

an ATDS, a PTDS, or an APV.

       28.     Prior to June 2008, Debtor entered into a credit card agreement with

WAMU/Providian Bank and incurred charges on such credit card, creating the Debt.

       29.     On or about June 10, 2008, Debtor last made payment on the Debt.

       30.     On or about July 10, 2008, the Debt entered default status.

       31.     On or about October 28, 2008, WAMU/Providian Bank sold, assigned, or otherwise

transferred legal ownership of the Debt to Defendant.

       32.     Defendant obtained the Debt after the Debt originally entered default status.

       33.     On or about August 13, 2009, Defendant filed a debt collection lawsuit against

Debtor in the County Court of the Twelfth Judicial Circuit, in and for Sarasota County, Florida,

                                                5
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 6 of 19 PageID 6



identified by case number 2009-CC-005341 (hereinafter, “Collection Lawsuit”). Please see

attached a true and correct copy of the court docket from the Collection Lawsuit labeled as Exhibit

“A.”

       34.     On or about January 13, 2011, Defendant obtained a judgment in the Collection

Lawsuit against Debtor in the amount of $7,820.35 bearing interest at a rate of six percent (6%)

annually. Please see attached a true and correct copy of said judgment entered in the Collection

Lawsuit labeled as Exhibit “B.”

       35.     On or about June 3, 2011, Defendant filed a Motion for Continuing Writ of

Garnishment in the Collection Lawsuit seeking to garnish Debtor’s wages.

       36.     On or about July 14, 2011, Debtor filed her Claim of Exemption – Garnishment –

And Request for Hearing, asserting that she was exempt from garnishment as Plaintiff provided

more than one-half of the support for a child or other dependent and had net earning of $750.00 or

less per week (hereinafter, “Claim of Exemption”). Please see attached a true and correct copy of

said Claim of Exemption labeled as Exhibit “C.”

       37.     On or about July 29, 2011, the Sarasota County Court entered an order in the

Collection Lawsuit granting Plaintiff’s Claim of Exemption, which stated “The Continuing Writ

of Garnishment Against Salary or Wages previously entered herein shall be and is hereby

DISSOLVED” (hereinafter, “Order Granting Claim of Exemption”). Please see attached a true

and correct copy of said Order Granting Claim of Exemption labeled as Exhibit “D.”

       38.     As such, Defendant did not, and has not, received payment from Debtor on the Debt

since 2008.

       39.     On or about November 8, 2011, Debtor filed a notice in the Collection Lawsuit

confirming that she returned a completed Fact Information Sheet to Defendant. Please see attached

a true and correct copy of said notice labeled as Exhibit “E.”

                                                 6
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 7 of 19 PageID 7



        40.    The Fact Information Sheet provided detailed personal information regarding

Debtor, Debtor’s assets, and Debtor’s contact information.

        41.    On or about January 22, 2012, Defendant filed a Notice of Compliance with

Regards to the Fact Information Sheet confirming that Defendant received Debtor’s Fact

Information Sheet on or about December 23, 2011. Please see attached a true and correct copy of

said notice labeled as Exhibit “F.”

        42.    Between January 2011 and June 2018, Defendant repeatedly made calls to Debtor’s

Cellular Telephone using an ATDS, PTDS, or APV.

        43.    Defendant made the immediately-aforementioned calls in an attempt to collect the

Debt.

        44.    Defendant made the immediately-aforementioned calls in an attempt to obtain

payment from Debtor on the Debt as the Order Granting Claim of Exemption prohibited Defendant

from garnishing Debtor’s wages in an attempt to collect the Debt.

        45.    Between January 2011 and June 2018, Debtor answered several of Defendant’s

calls and repeatedly requested that Defendant stop calling her Cellular Telephone.

        46.    Additionally, during at least one call, Defendant’s employee or representative

taunted Debtor by stating that Debtor was a “deadbeat” for failing to pay the Debt.

        47.    Moreover, between June 2016 and June 2018, Defendant repeatedly made calls to

Debtor’s mother and Debtor’s sister in an attempt to collect the Debt.

        48.    During at least one of the immediately-aforementioned calls, Defendant requested

payment from Debtor’s mother to satisfy the Debt.

        49.    Debtor’s mother is not a co-obligor with respect to the Debt, and Defendant has not

obtained a judgment against Debtor’s mother with regarding the Debt.

        50.    After Debtor learned that Defendant called Debtor’s mother and sister in an attempt

                                                7
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 8 of 19 PageID 8



to indirectly collect the Debt, Debtor answered one of Defendant’s above-referenced calls made

to Debtor’s Cellular Telephone and requested that Defendant cease calling Debtor’s family

members to request payment on the Debt.

       51.     On or about June 25, 2018, Debtor filed a voluntary Chapter 7 bankruptcy petition

in the United States Bankruptcy Court for the Middle District of Florida, Tampa Division,

identified by case number 8:18-bk-05227, and Debtor listed CACH as an unsecured creditor

regarding the Debt in her bankruptcy petition schedules.

       52.     On or about June 25, 2018, Debtor filed a Suggestion of Bankruptcy in the

Collection Lawsuit. Please see attached a true and correct copy of the Suggestion of Bankruptcy

labeled as Exhibit “G.”

       53.     As a direct result of Defendant’s actions, Debtor suffered emotional distress,

anxiety, inconvenience, frustration, annoyance and confusion, believing that the Order Granting

Claim of Exemption entered in the Collection Lawsuit as well as Debtor repeatedly requesting that

Defendant cease calling Debtor regarding the Debt and cease calling Debtor’s family members

requesting payment on the Debt was wholly ineffective, and that the frequent, repeated Debt

collection attempts regarding would simply have to be endured unless and until Debtor made

payment on a Debt she could not afford.

       54.     It is Defendant’s corporate policy to use an ATDS, a PTDS, or an APV when

attempting to collect consumer debts, including the Debt (hereinafter, “Corporate Policy”).

       55.     Defendant employed its Corporate Policy of using an ATDS, a PTDS, or an APV

when Defendant made the calls to Debtor’s Cellular Telephone in this case.

       56.     Defendant made the calls to Debtor’s Cellular Telephone with no effective way for

Debtor to remove her Cellular Telephone number from Defendant’s telephone dialing system.

       57.     Defendant made calls, or caused calls to be made, to Debtor with no effective way

                                                8
 Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 9 of 19 PageID 9



for Defendant to remove the telephone number from Defendant’s telephone dialing system.

       58.     Defendant’s Corporate Policy provides no effective way for a consumer to

effectively revoke any prior existing consent to be called by an ATDS, PTDS, or APV to make

Defendant cease calling Cellular Telephone.

       59.     Defendant’s Corporate Policy and procedures are structured as to continue to call

individuals like Debtor using an ATDS, a PTDS, or an APV, regardless of how many times said

individuals and request cease calling a cellular telephone regarding a debt owed to Defendant.

       60.     Upon information and belief, Defendant engaged in a pattern and practice of

unlawful debt collection and invasion of privacy, repeatedly and willfully calling consumers’

cellular telephones in an attempt to collect debts, using an ATDS, a PTDS, or an APV despite

lacking consumers’ prior express consent to do so.

       61.     Defendant willfully, knowingly and repeatedly undertakes these practices to

increase revenue and profitability at the direct expense of consumers’ livelihoods and privacy.

       62.     Debtor has not been able, due to both professional and personal commitments, as

well as the continued and increasing stress associated with the continued barrage of Debt collection

calls, to record the specifics (as done above) on each call Defendant made to Debtor. Debtor

asserts, however, that the above-referenced calls are but a sub-set of the calls made in violation of

the FCCPA, FDCPA, and TCPA. Further, Defendant is in the best position to determine and

ascertain the number and methodology of calls made to Debtor.

       63.     Plaintiff retained Undersigned Counsel for the purpose of pursuing this matter

against Defendant, and Plaintiff is obligated to pay her attorneys a reasonable fee for their services.

       64.     Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

damages, actual damages, punitive damages, declaratory and injunctive relief, and an award of

attorneys’ fees and costs to Plaintiff, should Plaintiff prevail in this matter against Defendant.

                                                  9
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 10 of 19 PageID 10



        65.    United States Code, Title 15, Section 1692k provides for the award of up to

$1,000.00 statutory damages, actual damages, and an award of attorneys’ fees and costs to

Plaintiff, should Plaintiff prevail in this matter against Defendant.

        66.    United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or pre-recorded voice to Debtor’s Cellular

Telephone in violation of the TCPA or the regulations proscribed thereunder.

        67.    Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call made, directly or indirectly, using

any automatic telephone dialing system or an artificial or prerecorded voice to Debtor’s Cellular

Telephone in willful or knowing violation of the TCPA or the regulations proscribed thereunder.

        68.    As of the date of this complaint, Debtor’s personal obligation with respect to the

Debt owed to Defendant has been discharged through Debtor’s voluntary chapter 7 bankruptcy

case and Debtor is no longer personally liable with respect to the Debt.

                                COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICE –
                VIOLATION OF FLORDA STATUTES, SECTION 559.72(7)

        Plaintiff re-alleges paragraphs one (1) through sixty-eight (68) as if fully restated herein

and further states as follows:

        69.    Defendant is subject to, and violated the provisions of, Florida Statutes, Section

559.72(7) by collecting consumer Debt from Debtor through means which can reasonably be

expected to abuse or harass Debtor.

        70.    Specifically, as a result of the Order Granting Claim of Exemption entered in the

Collection Lawsuit, Defendant could not lawfully garnish Debtor’s wages in satisfaction of the

Debt.

                                                 10
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 11 of 19 PageID 11



       71.     Despite Debtor’s numerous requests that Defendant cease calling her regarding the

Debt, Defendant repeatedly made calls to Debtor’s Cellular Telephone using an ATDS, PTDS, or

APV between January 2011 and June 2018.

       72.     Moreover, on at least one occasion, Defendant’s employee or representative taunted

Debtor by telling Debtor that she was a “deadbeat” for failing to pay the Debt.

       73.     Additionally, despite Debtor completing and returning the Fact Information Sheet

to Defendant—providing Defendant with detailed personal information regarding Debtor

including contact information—and despite Debtor’s numerous requests that Defendant cease

calling Debtor’s family members regarding the Debt, Defendant repeatedly called Debtor’s family

members and even requested payment from Debtor’s mother to satisfy the Debt.

       74.     Defendant’s conduct served no purpose other than to annoy and harass Debtor into

paying the Debt as Defendant knew it could not lawfully garnish Debtor wages to satisfy the Debt,

knew that Debtor repeatedly requested that Defendant stop calling Debtor and Debtor’s family

members requesting payment on the Debt, and already knew Debtor’s personal information

including contact information from the Fact Information Sheet. Still, Defendant refused to cease

engaging in its unlawful debt collection conduct in an attempt to wrench payment from Debtor or

her family members to satisfy the Debt, including mocking Debtor by calling her a “deadbeat” for

failing to pay the Debt.

       75.     Further, Defendant had Debtor’s correct contact information, making Defendant’s

attempts to contact Debtor through her family members to indirectly collect the Debt undertaken

for no other purpose than to harass, abuse and embarrass Debtor.

       76.     Defendant’s willful, flagrant and vulgar violation of, inter alia, the Florida

Consumer Collections Practices Act as a means to collect a Debt, constitutes unlawful conduct and

harassment as is contemplated under Florida Statutes, Section 559.72(7).

                                               11
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 12 of 19 PageID 12



        77.    As a direct and proximate result of Defendant’s actions, Debtor sustained damages

as defined by Florida Statutes, Section 559.77.

                                  COUNT TWO:
                    FAIR DEBT COLLECTION PRACTICES ACT –
              VIOLATION OF 15 UNITED STATES CODE, SECTION 1692c(b)

        Plaintiff re-alleges paragraphs one (1) through sixty-eight (68) as if fully restated herein

and further states as follows:

        78.    Defendant is subject to, and violated the provisions of, 15 United States Code,

Section 1692c(b) by communicating, in connection with the collection of the Debt, with any

person other than Debtor, his attorney, a consumer reporting agency, the creditor, the attorney of

the creditor, or the attorney of Debtor.

        79.    More specifically, Defendant has Debtor’s correct contact information.

        80.    Despite possessing Debtor’s correct contact information and actually contacting

Debtor, Defendant made calls to Debtor’s family members in an indirect attempt to collect the

Debt.

        81.    In making such calls, Defendant conveyed information to Debtor’s family

members, the purpose of which was to get Debtor to return the Defendant’s correspondence to pay

the Debt.

        82.    As a direct and proximate result of Defendant’s actions, Debtor sustained damages

as defined by 15 United States Code, Section 1692k.

                                COUNT THREE:
                   FAIR DEBT COLLECTION PRACTICES ACT –
              VIOLATION OF 15 UNITED STATES CODE, SECTION 1692d

        Plaintiff re-alleges paragraphs one (1) through sixty-eight (68) as if fully restated herein

and further states as follows:

        83.    Defendant is subject to, and violated the provisions of 15 United States Code,

                                                  12
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 13 of 19 PageID 13



Section 1692d by engaging in conduct the natural consequence of which is to harass, oppress, or

abuse Debtor in connection with the collection of the Debt.

        84.    Specifically, as a result of the Order Granting Claim of Exemption entered in the

Collection Lawsuit, Defendant could not lawfully garnish Debtor’s wages in satisfaction of the

Debt.

        85.    Despite Debtor’s numerous requests that Defendant cease calling her regarding the

Debt, Defendant repeatedly made calls to Debtor’s Cellular Telephone using an ATDS, PTDS, or

APV between January 2011 and June 2018.

        86.    Moreover, on at least one occasion, Defendant’s employee or representative taunted

Debtor by telling Debtor that she was a “deadbeat” for failing to pay the Debt.

        87.    Additionally, despite Debtor completing and returning the Fact Information Sheet

to Defendant—providing Defendant with detailed personal information regarding Debtor

including contact information—and despite Debtor’s numerous requests that Defendant cease

calling Debtor’s family in connection with its attempts to collect the Debt, Defendant repeatedly

called Debtor’s family members and even requested payment from Debtor’s mother to satisfy the

Debt.

        88.    Defendant’s conduct served no purpose other than to harass, oppress, or abuse

Debtor into paying the Debt as Defendant knew it could not lawfully garnish Debtor wages to

satisfy the Debt, knew that Debtor repeatedly requested that Defendant stop calling Debtor and

Debtor’s family members requesting payment on the Debt, and already knew Debtor’s personal

information—including her contact information—from the Fact Information Sheet.              Still,

Defendant refused to cease engaging in its unlawful debt collection conduct, attempting to wrench

payment from Debtor or her family members to satisfy the Debt, including mocking Debtor by

calling her a “deadbeat” for failing to pay the Debt.

                                                 13
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 14 of 19 PageID 14



        89.    As a direct and proximate result of Defendant’s actions, Debtor sustained damages

as defined by 15 United States Code, Section 1692k.

                             COUNT FOUR:
               UNLAWFUL DEBT COLLECTION PRACTICE –
    VIOLATION OF 15 UNITED STATES CODE, SECTION 1692e, e(2)(A), and e(10)

        Plaintiff re-alleges paragraphs one (1) through sixty-eight (68) as if fully restated herein

and further states as follows:

        90.    Defendant is subject to, and violated the provisions of, 15 United States Code,

Section 1692e, e(2)(A), and e(10) by using false representations and deceptive means in attempting

to collect the Debt.

        91.    Specifically, as a result of the Order Granting Claim of Exemption entered in the

Collection Lawsuit, Defendant could not lawfully garnish Debtor’s wages in satisfaction of the

Debt.

        92.    Despite Debtor’s numerous requests that Defendant cease calling her regarding the

Debt, Defendant repeatedly made calls to Debtor’s Cellular Telephone using an ATDS, PTDS, or

APV between January 2011 and June 2018.

        93.    Moreover, on at least one occasion, Defendant’s employee or representative taunted

Debtor by telling Debtor that she was a “deadbeat” for failing to pay the Debt.

        94.    Additionally, despite Debtor completing and returning the Fact Information Sheet

to Defendant—providing Defendant with detailed personal information regarding Debtor

including contact information—and despite Debtor’s numerous requests that Defendant cease

calling Debtor’s family regarding the Debt, Defendant repeatedly called Debtor’s family members

and even requested payment from Debtor’s mother to satisfy the Debt.

        95.    Defendant’s above-referenced conduct attempts to deceive and mislead Debtor into

believing that, despite Defendant filing the Collection Lawsuit against Debtor—yet subsequently

                                                14
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 15 of 19 PageID 15



receiving the Order Granting Claim of Exemption which prohibited Defendant from garnishing

Debtor’s wages to satisfy the Debt—and despite Plaintiff completing and returning the Fact

Information Sheet, Debtor must immediately make payment to Defendant on the Debt or continue

to endure Defendants’ unlawful collection attempts including attempts to circumvent Debtor and

the Order Granting Claim of Exemption by demanding payment from Debtor and Debtor’s family

members.

        96.    As a direct and proximate result of Defendant’s actions, Debtor sustained damages

as defined by 15 United States Code, Section 1692k.

                                 COUNT FIVE:
                    FAIR DEBT COLLECTION PRACTICES ACT –
               VIOLATION OF 15 UNITED STATES CODE, SECTION 1692f

        Plaintiff re-alleges paragraphs one (1) through sixty-eight (68) as if fully restated herein

and further states as follows:

        97.    Defendant is subject to, and violated the provisions of, 15 United States Code,

Section 1692f by using unfair or unconscionable means in an attempt to collect the Debt.

        98.    Specifically, as a result of the Order Granting Claim of Exemption entered in the

Collection Lawsuit, Defendant could not lawfully garnish Debtor’s wages in satisfaction of the

Debt.

        99.    Despite Debtor’s numerous requests that Defendant cease calling her regarding the

Debt, Defendant repeatedly made calls to Debtor’s Cellular Telephone using an ATDS, PTDS, or

APV between January 2011 and June 2018.

        100.   Moreover, on at least one occasion, Defendant’s employee or representative taunted

Debtor by telling Debtor that she was a “deadbeat” for failing to pay the Debt.

        101.   Additionally, despite Debtor completing and returning the Fact Information Sheet

to Defendant—providing Defendant with detailed personal information regarding Debtor

                                                15
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 16 of 19 PageID 16



including contact information—and despite Debtor’s numerous requests that Defendant cease

calling Debtor’s family regarding the Debt, Defendant repeatedly called Debtor’s family members

and even requested payment from Debtor’s mother to satisfy the Debt.

        102.   Defendant’s immediately-aforementioned communications unconscionably and

unfairly attempted to coerce Debtor into paying the Debt—after Defendant knew that it could not

lawfully garnish Debtor’s wages in an attempt to collect the Debt—by repeatedly calling Debtor’s

Cellular Telephone after Debtor repeatedly requested that such calls stop, by taunting Debtor and

calling her a “deadbeat,” and by demanding payment from Debtor’s family to satisfy the Debt.

        103.   As a direct and proximate result of Defendant’s actions, Debtor sustained damages

as defined by 15 United States Code, Section 1692k.

                                COUNT SIX:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

        Plaintiff re-alleges paragraphs one (1) through sixty-eight (68) as if fully restated herein

and further states as follows:

        104.   Defendant is subject to, and violated the provisions of, 47 United States Code,

Section 227 (b)(1)(A) by using an ATDS, PTDS, or APV to make a call a telephone number

assigned to a cellular telephone service without Debtor’s prior express consent.

        105.   At no time herein did Defendant possess Debtor’s prior express consent to call

Debtor’s Cellular Telephone using an ATDS, a PTDS, and/or an APV.

        106.   If Defendant contends it possessed such consent, Debtor revoked any such

purported consent each time Debtor requested that Defendant cease calling Debtor regarding the

Debt.

        107.   Additionally, if Defendant contends the referenced phone calls were made for

“informational purposes only,” it nevertheless lacked the required prior express consent necessary

                                                16
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 17 of 19 PageID 17



to place such informational calls to Debtor’s Cellular Telephone using an ATDS, PTDS, or APV.

       108.    Between January 2011 and June 2018, despite lacking Debtor’s prior express

consent, Defendant repeatedly made calls to Debtor’s Cellular Telephone using an ATDS, PTDS,

or APV.

       109.    As a direct and proximate result of Defendant’s conduct, Debtor suffered:

               a.      The periodic loss of her Cellular Telephone service and the cost associated

       therewith;

               b.      Lost material costs associated with the use of peak time minutes allotted

       under her Cellular Telephone service contract; and

               c.      Stress, anxiety, invasion of privacy, and deterioration of relationships, both

       personal and professional, as a result of the repeated willful and knowing calls placed in

       violation of the TCPA.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendant’s conduct against Debtor,

Plaintiff respectfully requests an entry of:

               a.      Judgment against Defendant declaring that Defendant violated the FCCPA;

               b.      Judgment against Defendant for maximum statutory damages for violations

       of the FCCPA;

               c.      Judgment providing injunctive relief, prohibiting Defendant from further

       engaging in conduct that violates the FCCPA and the TCPA;

               d.      Judgment against Defendant for statutory damages in the amount of

       $500.00 for each of Defendant’s telephone calls that violated the TCPA;

               e.      Judgment against Defendant for treble damages in the amount of an

       additional $1,000.00 for each telephone call that violated the TCPA for which Defendant

                                                 17
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 18 of 19 PageID 18



       acted knowingly and/or willfully;

               f.     Actual damages in an amount to be determined at trial;

               g.     Punitive damages in an amount to be determined at trial;

               h.     An award of attorneys’ fees and costs; and

               i.     Any other such relief the Court may deem proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendant and demands that Defendant and its affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,
                                              LEAVENLAW

                                              /s/ Kelly C. Burke
                                              □ Ian R. Leavengood, Esq., FBN 0010167
                                              □ Sean E. McEleney, Esq., FBN 0125561
                                              [X] Kelly C. Burke, Esq., FBN 123506
                                              Northeast Professional Center
                                              3900 First Street North, Suite 100
                                              St. Petersburg, FL 33703
                                              Phone: (727) 327-3328
                                              Fax: (727) 327-3305
                                              consumerservice@leavenlaw.com
                                              smceleney@leavenlaw.com
                                              kburke@leavenlaw.com
                                              Attorneys for Plaintiff




                                                 18
Case 8:19-cv-01420-TPB-AEP Document 1 Filed 06/12/19 Page 19 of 19 PageID 19
